IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20919
                         Summary Calendar



DENNIS W. HORTON,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Etc; Et Al.,

                                         Defendants,

DR. COLEMAN; DR. CHERIAN; VERNETTE PORTER,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-201
                      --------------------
                         April 25, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dennis W. Horton, Texas prisoner No. 622525, appeals the

district court’s entry of summary judgment dismissing his

complaint as to the only defendants remaining in the suit,

Dr. Cherian and Ms. Vernette Porter.   The record supports the

district court’s determination that Dr. Cherian provided


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20919
                                 -2-

constitutionally adequate medical treatment for Horton’s injured

knee and that Ms. Porter was not deliberately indifferent to a

serious medical need when she allowed a nurse to respond to two

medical grievances filed by Horton, rather than responding

personally to Horton’s complaints.   See Reeves v. Collins, 27
F.3d 174, 176-77 (5th Cir. 1994); Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).   We find no error in the district

court’s determination that Dr. Cherian’s failure to order a

change in Horton’s work assignment does not constitute deliberate

indifference to a serious medical need.    Johnson v. Treen, 759
F.2d 1236, 1238 (5th Cir. 1985).   We note that Horton’s appellate

brief does not challenge the district court’s rejection of his

claims that he received improper medical treatment for hepatitis.

This issue is thus abandoned.   Yohey v. Collins, 985 F.2d 222,

225 (5th Cir. 1993).

     AFFIRMED.